Citation Nr: 0927659	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-09 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The Veteran had active service from June 1943 to October 
1946, and from February 1951 to May 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss was not present during 
service, was not manifest within a year after separation from 
service, and the current bilateral hearing loss did not 
develop as a result of any incident during service, including 
exposure to noise. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim for service connection 
in October 2005, an April 2005 letter advised the Veteran of 
the evidence necessary to substantiate his claim and the 
respective obligations of the Veteran and the VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A March 2006 letter also provided the Veteran with 
notice concerning the bases for assigning ratings and 
effective dates, and the claim was again denied in the 
February 2007 statement of the case.  In fact, the Veteran 
was provided with a second VCAA notice letter in March 2009 
followed by additional adjudication in the May 2009 
supplemental statement of the case.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as is a post-service VA medical examination report.  
There is no indication that there are any outstanding 
pertinent documents or records that have not been obtained, 
or that are not adequately addressed in documents or records 
contained within the claims folder.  Although the Veteran 
indicated that he had a hearing evaluation at Lyster Army 
Hospital, Fort Rucker, Alabama, in 1979, a request for 
records from this facility resulted in a May 2005 response 
that a thorough search of outpatient/inpatient files failed 
to disclose that the Veteran had been treated at Lyster.  
Thus, since this response is essentially equivalent to a 
statement that the requested records do not exist, the Board 
finds that further efforts to obtain these records are not 
warranted.  In addition, while the July 2005 VA audiological 
examiner was unable to render an opinion as to whether the 
Veteran's hearing loss was related to the Veteran's service 
without resorting to speculation, the Board finds that VA has 
made reasonable efforts to substantiate the Veteran's claim 
under 38 C.F.R. § 3.159(c)(4) (2008), and that further 
examination to substantiate the claim is also not warranted.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

The Veteran's DD Form 214 from his second period of active 
service reflects that the related civil occupation for his 
in-service occupational specialty was that of boiler 
operator.  

At the time of separation examinations in September 1946 and 
May 1952, examination of the ears revealed normal findings.  
Whispered voice testing in May 1952 also revealed findings of 
15/15, bilaterally.  

The Veteran filed his claim for service connection for 
bilateral hearing loss in February 2005.  

VA audiological examination in July 2005 revealed that the 
Veteran's chief complaint was bilateral hearing loss and 
tinnitus.  He reported that he was exposed to excessive noise 
in boiler rooms through both tours in the Navy.  He further 
contended that he was also exposed to concussions from the 
16-inch guns that were near the boiler rooms.  He noted 
several sources of possible pre-service noise exposure, and 
stated that after the military he established a trucking 
line.  In 1965, he went to work as a civilian at Fort Rucker 
as chief of utilities, and except for a two-year period 
between 1965 and 1981, where he had an engineering consulting 
company, he continued to work at Fort Rucker until he retired 
in 1981.  He admitted that while at Fort Rucker, he was 
exposed to fire rooms, boiler plants, large refrigeration 
units, and the testing of large generators.  He stated that 
he began noticing tinnitus in the military, and that the 
concussions from the guns sometimes caused nose bleeds.  

On the authorized audiological evaluation in July 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
50
65
60
LEFT
30
40
55
80
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  Pure 
tone threshold averages were 56 on the right and 64 on the 
left, and the diagnosis was mild to moderately severe 
sensorineural hearing loss in the right ear, and mild to 
severe sensorineural hearing loss in the left ear.  The 
examiner noted her review of the claims folder.  She noted 
that an induction physical in January 1943 revealed a 
whispered voice test score of 15/15, and that discharge 
physical examination in September 1946 revealed a 40/40 watch 
tick score.  Enlistment physical examination indicated 
whispered voice results of 15/15, and whispered voice results 
at the time of separation from the Veteran's second period of 
active service were also 15/15.  She further noted that 
whispered voice and watch tick tests were not considered 
valid indicators of a patient's true organic acuity, that 
there was no audiometric data found in the claims file, and 
that the Veteran reported that he was around loud noise 
before and after the military.  Based on the data, however, 
the examiner felt that any opinion of the origination of the 
Veteran's bilateral hearing loss would be mere speculation on 
the part of the audiologist.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a Veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within a period of one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of the disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record demonstrates that based on the results 
from the July 2005 VA audiological examination, a current 
hearing loss disability exists under 38 C.F.R. § 3.385, and 
the Board will therefore conclude that the requirement of 
current disability has been met with respect to this claim.  
Moreover, the Board will also concede that the Veteran had 
some exposure to noise while on ships during his period of 
active service.

However, as has been made clear to the Veteran during the 
pendency of this claim, in order to establish service 
connection for a disability, it is also necessary that the 
evidence demonstrate that the current disability had its 
onset during active service or, in the case of an organic 
disease of the nervous system, had its onset during a period 
of one year following service.  

After a careful review of the record, the Board has 
determined that the most relevant, credible, probative, and 
persuasive evidence is against the claim.  First, service 
treatment records reflect normal hearing, bilaterally, at the 
time of both of his separation examinations.  In fact, the 
earliest evidence of hearing loss is contained in the VA 
audiological examination records from July 2005.  

In addition, while the Board acknowledges that the July 2005 
VA audiological examiner was unable to link the Veteran's 
current hearing loss to either period of active service, the 
Board finds that her opinions were based on an accurate and 
complete review of the record, and clearly demonstrate that 
she made every effort to determine whether the record could 
support a relationship between the Veteran's current hearing 
loss and noise exposure the Veteran had during service.  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statement as to his belief that his hearing 
loss is related to service; however, as a layperson, the 
Veteran is not competent to assert the medical cause of his 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  For the sake of analyzing the claim, the Board 
accepts the Veteran's statements that he was exposed to 
factors, such as loud noises, while in service.  However, to 
the extent that the Veteran's testimony may be interpreted as 
indicating that he had continuity of symptomatology of 
bilateral hearing loss since service, the Board concludes 
that the testimony has less probative value than the other 
evidence of record which demonstrates that there was no 
hearing loss for many years.  In this regard, the Board notes 
that the Veteran's statements contradict his separation 
physical examinations, which indicate normal hearing 
bilaterally.  Contemporaneous medical treatment records, such 
as the Veteran's separation examination records, which 
reflect the above-noted results, have significantly higher 
probative value than statements presented many years later in 
support of a claim for monetary benefits.

Therefore, although the Veteran may have sustained acoustic 
trauma in service, the preponderance of the evidence shows 
that chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, was 
not first manifested until many years after service, and that 
any current hearing loss is not attributable to any event or 
injury during service.  There is also no competent medical 
evidence of record relating hearing loss to active service.  
Accordingly, the Board concludes that bilateral hearing loss 
was not incurred in service, and may not be presumed to have 
been incurred in service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Turning next to the Veteran's claim for service connection 
for a left shoulder disorder, the evidence of record includes 
a January 2003 assessment of impingement syndrome, left 
shoulder, with probable rotator cuff tear, and x-ray 
assessment of mild osteoarthrosis.  Thus, the service 
connection requirement of a current disability has been met 
with respect to this claim.  Moreover, there is evidence of 
in-service treatment for what is described as a primary 
dislocation of the left shoulder in February 1951, and 
although it was noted at that time that the Veteran had 
reportedly experienced a dislocation of the same shoulder 16 
months earlier, a left shoulder disability was not noted at 
the time of service entry for either of the Veteran's periods 
of active service.  Thus, the Board finds that the Veteran is 
entitled to the presumption of soundness with respect to the 
left shoulder.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  Consequently, the Board finds that the 
Veteran should be provided with an appropriate VA examination 
and opinion as to whether any current left shoulder disorder 
is related to service, or in the case of arthritis, to a 
period of one year following service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
appropriate examination for the purpose 
of determining the nature and etiology 
of any left shoulder disorder.  The 
Veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that any current left shoulder 
disorder had its onset during active 
service or is related to any in-service 
event or injury.  

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

2.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


